J-S27031-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    COURTNEY WASHINGTON JR.                    :
                                               :
                       Appellant               :   No. 875 WDA 2020

          Appeal from the Judgment of Sentence Entered June 8, 2020
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0008517-2019


BEFORE:      OLSON, J., NICHOLS, J., and COLINS, J.*

DISSENTING MEMORANDUM BY OLSON, J.:                 FILED: APRIL 26, 2022

        As I believe that this case should not be remanded for a hearing on the

suppression motion filed by Appellant, Courtney Washington, Jr., I respectfully

dissent. Moreover, as Appellant’s other two issues do not warrant relief, I

would affirm the judgment of sentence.

        The learned Majority concludes that the trial court erred in not

conducting an evidentiary hearing on Appellant’s suppression motion pursuant

to Rule 581 of the Pennsylvania Rules of Criminal Procedure. Specifically, the

Majority finds that “[t]he trial court and the Commonwealth have adduced no

procedural mechanism or provided any support to contradict the unambiguous

text of [] Rule [581]. Absent any basis to permit quashal when faced with a

suppression motion, the [trial] court was obligated to go through the rigid

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S27031-21



dictates as enumerated in Rule 581….” Majority Memorandum, at 7. I agree

that Rule 581 is unambiguous and sets forth the procedure that must be

followed by a trial court in ruling on a suppression motion.      Where I part

company with my learned colleagues is the way in which I view the procedural

posture of this case and the ambiguity of the motion that was before the trial

court.     Moreover, I believe that counsel for Appellant acquiesced to the

procedure ultimately followed by the trial court in ruling on the motion before

it and, therefore, the issue has been waived.

         In the motion to suppress, Appellant asserted that the police violated

Appellant’s constitutional rights by 1) improperly disseminating a poor and

grainy SMS photograph to another police officer causing that officer to

incorrectly identify Appellant as the perpetrator; 2) never conducting an

independent investigation of witnesses at the scene for purposes of identifying

the perpetrator; and 3) providing a single photograph to the identifying

witness that compromised the initial identification and any courtroom

identification.   Appellant’s Omnibus Pretrial Motion, ¶ 9.    Thus, Appellant

sought to suppress the officer’s identification of Appellant as the perpetrator.

         In response to Appellant’s motion, the Commonwealth argued that the

officer’s identification of Appellant from the photograph should not be

suppressed as it was not the product of an impermissibly suggestive

procedure.     Moreover, any discrepancy or irregularity in the identification

process was not so violative of due process requiring suppression of the

evidence.     Commonwealth’s Response to Omnibus Pretrial Motion, at 4, 6.

                                      -2-
J-S27031-21



Instead, “these issues would be more proper for the fact finder to consider in

judging the credibility and weight to afford such evidence.” Id. at 6.

       On March 10, 2020, a hearing was held before the trial court on the

omnibus pretrial motion. At the outset of the hearing, the trial court asked

the Commonwealth whether it had any witnesses to present. In response, the

assistant district attorney made an oral motion to quash1 the motion to

suppress on the basis that the assertions made by Appellant were not a proper

basis for a pretrial suppression motion. Instead, the assistant district attorney

argued that the issues surrounding the identification of Appellant as the

perpetrator were better left for the factfinder.      N.T., 3/10/20, at 5.     The

assistant district attorney went on to state “I don’t think it is proper to address

[these issues] pretrial in a suppression motion.         I believe it is solely a

credibility determination. However[,] I’m prepared to proceed.” Id. at 6

(emphasis added). In response, counsel for Appellant argued that there were

defects in the methods by which the police made the identification.

Specifically, he asserted that there were questions regarding which

photograph was shown to the officer who identified Appellant. He argued that

only one photograph was sent to the identifying officer which was suggestive,

no independent witnesses were shown the photograph to corroborate the
____________________________________________


1 I agree with Appellant that a motion to quash was not appropriate. However,
after reviewing the extensive argument made at the hearing held on March
10, 2020, I believe that the Commonwealth was actually seeking the denial of
Appellant’s suppression motion on the basis that the evidence was sufficient
to establish identity. It was merely an inartful articulation of the relief being
sought by the Commonwealth.

                                           -3-
J-S27031-21



identification, and the affidavit of probable cause stated that the photograph

used to identify Appellant was “a clear still photo of a black male actor holding

a firearm shooting in the direction of the victim”, however, no such photograph

was produced. Id. at 9-10. Hence, Appellant’s trial counsel argued that the

identification process “never happened as the way [the attesting officer swore]

under oath in the [a]ffidavit of [p]robable cause.” Id. at 10. The trial court

noted that trial counsel’s argument suggested that counsel wanted to impeach

the credibility of the officers. In response, trial counsel stated “I guess it is a

mixed, it is a hybrid argument. Yes, there is impeachment but it also goes to

the insufficiency of what was shown.”             Id. (emphasis added).          After

extensive argument, the trial court stated:

      [Trial counsel], I understand what you’re saying. I’m just having
      a hard time with the idea of a suppression issue. You’ve raised all
      points that I’m sure you would vigorously challenge on cross-
      examination in the presentation of evidence in the case but how
      an officer’s identification of a statement or of a photograph
      doesn’t seem to be the stuff of suppression for a suggestive
      identification. It may be an incorrect identification or there may
      be other issues surrounding the quality of the photographs, the
      ability to view it, the officer’s knowledge of [Appellant], all of those
      kinds of things that I’m sure you would ably explore.

Id. at 20. Again, trial counsel argued “I’m challenging the sufficiency or the

method by which … the police employed to put [Appellant] in this chair right

now. There is absolutely no independent evidence to suggest that [Appellant]

is the person that did any of this.” Id. at 21. The following dialogue then

occurred between the trial court and trial counsel:



                                       -4-
J-S27031-21


          THE COURT:   I understand everything that you’re
                       saying. It just appears to me that this is
                       a trial issue. … I’m not seeing what it is I
                       would      be   suppressing    under    the
                       circumstances.

          [COUNSEL]    Understood.

          THE COURT:   Everything you’re describing sounds like
                       fair game at trial. …

          [COUNSEL]:   Your Honor, with some of the arguments
                       that I made, I actually ask if at this
                       time I can raise an oral motion for
                       habeas relief and I’d submit the
                       [a]ffidavit of [p]robable [c]ause and
                       also    the   transcripts   from     the
                       preliminary hearing and I would
                       argue the same issue, the identification
                       has yet to be shown that it was, in fact,
                       [Appellant].

          THE COURT:   Now, that is a different issue. …

                             .......

          THE COURT:   Where we appear to be at the moment is
                       defense has made – because I do
                       believe what [trial counsel] is raising
                       is more properly characterized in a
                       habeas motion.

                             ........

          THE COURT:   [Trial counsel], for purposes of making
                       sure the record is cleaned up, I can do it
                       one of two ways, I mean, do you want to
                       amend your pretrial motion to include –

          [COUNSEL]:   Another part, a subpart?

          THE COURT:   -- a petition for writ of habeas corpus?
                       What we can do is simply incorporate
                       the      information        that    you

                              -5-
J-S27031-21


                              characterized in the motion to
                              suppress and characterize it as a
                              petition for writ of habeas corpus?

            [COUNSEL]:        That would be acceptable. When I
                              was strategizing how I wanted to
                              present it, I thought the issues were
                              very similar and almost one and the
                              same. With that being in mind, I would
                              add a part for petition for habeas corpus
                              relief based on the same identification
                              principles and the same arguments that
                              were made today and at the preliminary
                              hearing.

Id. at 22-26 (emphasis added). The trial court then took a recess to consider

the materials presented by counsel. Upon reconvening, the trial court held as

follows:

      I have before me an omnibus pretrial motion, a motion to
      suppress, and an oral motion for writ of habeas corpus based on
      the sufficiency of the evidence that was [adduced] at the
      preliminary hearing. I’ll note in the preliminary matter many of
      the averments cited by the defense in the motion to suppress
      could be specifically incorporated for purposes of the habeas
      motion, specifically cites paragraph 6, no witnesses ever identified
      [Appellant], being present at the scene of the Roo Bar in
      McKeesport. Paragraph 7, no firearms ever recovered from
      [Appellant]. Paragraph 8, no physical or forensic evidence linked
      [Appellant] to the crime scene. Paragraph 9-B, that the police
      never conducted an independent investigation of the witnesses at
      the scene who could have identified the actors through the use of
      a photo array. 9-A, that the police utilized a photo attachment
      that was grainy captured under poor lighting conditions. That was
      shown to a member of another police department. I believe those
      are all averments that could be properly considered for a petition
      for habeas. As it was stated previously during the discussion
      regarding the motion, I don’t believe that type of information can
      be properly characterized for a motion to suppress therefore we’ll
      quash the motion on that ground. … After review, while I
      understand the arguments being made by the defense with regard
      to certain issues in this case, I believe given the limited standard

                                     -6-
J-S27031-21


      of review in a petition for a writ of habeas corpus, in the light most
      favorable to the Commonwealth, they have made out a prima
      facie case for the charges that were ultimately held for court. …
      I’m bound [] at this stage, [to] deny the petition for writ of habeas
      corpus as to all counts in the criminal information.

Id. at 28-30.    Immediately following the trial court’s ruling, the parties

proceeded to a non-jury trial.

      A review of the record reveals that a hearing was convened for the

purpose of deciding Appellant’s motion to suppress.        At the outset of the

hearing, the Commonwealth moved to quash the motion to suppress on the

basis that the issues surrounding the officer’s identification of Appellant as the

perpetrator were better left for trial and were not the proper basis to suppress.

The Commonwealth noted, however, that if the trial court were to deny the

motion to quash, the Commonwealth was prepared to proceed with the

evidentiary hearing.    The trial court and counsel then began a lengthy

discussion of whether a motion to suppress was the proper vehicle for deciding

whether the officer’s identification of Appellant should be excluded from

evidence or whether that issue was more appropriately raised in the context

of a habeas corpus petition. Ultimately, the trial court suggested that they

“simply incorporate the information that [Appellant] characterized in the

motion to suppress and characterize it as a petition for writ of habeas corpus.”

Id. at 25-26.      Counsel for Appellant responded, “[t]hat would be

acceptable. When I was strategizing how I wanted to present it, I thought

the issues were very similar and almost one and the same.” Id. at 26


                                      -7-
J-S27031-21


(emphasis added).        It was then agreed that Appellant’s omnibus pretrial

motion would be amended to include a petition for a writ of habeas corpus

and that the trial court would review the transcript of the preliminary hearing

and the affidavit of probable cause in ruling on the amended omnibus pretrial

motion. After a recess, the trial court ruled on the pretrial motion by quashing

the motion to suppress and denying the petition for a writ of habeas corpus.

Following the trial court’s ruling, the parties proceeded to a non-jury trial. At

no time before or after the trial court ruled on the amended omnibus pretrial

motion did counsel for Appellant object to proceeding without following the

dictates of Rule 581, including holding an evidentiary hearing on the motion

to suppress. Instead, Appellant’s counsel agreed that the trial court would

review the preliminary hearing transcript and the affidavit of probable cause

in ruling upon the amended pretrial motion.      “The failure to make a timely

and specific objection before the trial court at the appropriate stage of the

proceedings will result in waiver of the issue.” Commonwealth v. Tucker,

143 A.3d 955, 961 (Pa. Super. 2016) (internal quotation omitted). Not only

did Appellant’s counsel not object, but he agreed to the procedure suggested

by the trial court.2 Therefore, I believe that the issue is waived.




____________________________________________


2 During his closing argument, counsel for Appellant noted that Exhibit A, the
transcript from the preliminary hearing, was “admitted in the pretrial motion
to suppress that turned into a habeas petition.” N.T., 3/11/20, at 215
(emphasis added).

                                           -8-
J-S27031-21


       Even if not waived, I fail to see what would be achieved by holding an

evidentiary hearing on Appellant’s motion to suppress. The crux of Appellant’s

argument is that the method by which the police used photographs for the

purpose of having another officer identify Appellant was improper and

suggestive. Additionally, Appellant argues that the testimony regarding the

photographs used for identification does not comport with the photographs

provided to Appellant.          The evidence surrounding the identification of

Appellant was provided at the preliminary hearing and the trial court reviewed

the transcript prior to quashing the motion to suppress and denying the

petition for writ of habeas corpus. Additionally, there was extensive testimony

during the bench trial regarding the identification of Appellant. The trial court,

as the finder of fact, heard extensive testimony regarding the manner by

which Appellant was identified, reviewed the surveillance video taken from the

Roo Bar, reviewed the photographs used to identify Appellant and heard

thorough and exhaustive arguments surrounding the issue of identification.

Subsequently, the trial court determined that the evidence was sufficient to

identify Appellant and found him guilty of Count I – firearms not to be carried

without a license.3 He was acquitted of the remaining counts. I fail to see



____________________________________________


3 Clearly, the trial court credited the identification testimony of Lieutenant
William Shaw as described in detail infra. Additionally, and as important,
Appellant was present during the trial and the trial court was able to view the
photographs and the surveillance video and make its own conclusion as to
whether the individual depicted therein was Appellant.

                                           -9-
J-S27031-21


what an evidentiary hearing upon remand would accomplish. Accordingly, I

cannot agree with the Majority that remand for an evidentiary hearing on

Appellant’s motion to suppress is warranted.

      The general principles of law under which a claim of undue

suggestiveness is evaluated bolster my conclusion that remand in this case

would be futile.    “In reviewing the propriety of identification evidence, the

central inquiry is whether, under the totality of the circumstances, the

identification was reliable.” Commonwealth v. Moye, 836 A.2d 973, 976

(Pa. Super. 2003).      “A court must assess the reliability of an out-of-court

identification    by    examining     the      totality   of    the        circumstances.”

Commonwealth v. Johnson, 139 A.3d 1257, 1278 (Pa. 2016). “A pre-trial

identification violates due process only when the facts and circumstances

demonstrate      that   the   identification   procedure       was    so    impermissibly

suggestive that it gave rise to a very substantial likelihood of irreparable

misidentification.” Id.

      Nevertheless, “in-court identifications, despite impermissibly suggestive

pre-trial procedures, are admissible if there exists an independent basis for

the identifications.” Commonwealth v. Abdul-Salaam, 678 A.2d 342, 349

(Pa. 1996). As our Supreme Court explained:




      To allow an in-court identification following a suggestive pre-trial
      identification, the Commonwealth must establish, by clear and

                                        - 10 -
J-S27031-21


       convincing evidence, that the identification was not a product of
       the events occurring between the time of the crime and the in-
       court identification. Therefore, an in-court identification will be
       permitted if, considering the totality of the circumstances, the in-
       court identification had an origin sufficiently distinguishable to be
       purged of the primary taint.

       In determining whether an independent basis exists for the
       identification, the factors to be considered in this determination
       are: (1) the opportunity of the witness to view the criminal at the
       time of the crime; (2) the witness' degree of attention; (3) the
       accuracy of the witness' prior description of the criminal; (4) the
       level of certainty demonstrated by the witness at the
       confrontation; and (5) the length of time between the crime and
       the confrontation.

Id. (citations and quotations omitted).

       This Court confronted an undue suggestiveness claim raised in the

context of a motion to suppress in Commonwealth v. Jackson, 237 A.3d

1077 (Pa. Super. 2020) (unreported decision).4,     5   In that case, Jackson was

charged as the perpetrator of a shooting that took place outside of a strip club



____________________________________________


4We may cite to unreported decisions of this Court for their persuasive value.
See Pa.R.A.P. 126(b) (non-precedential Superior Court decisions filed after
May 1, 2019 may be cited for their persuasive value).

5 My own research reveals that our sister courts in New York have also
confronted, within the context of a motion to suppress, claims alleging undue
suggestiveness where a non-eyewitness police officer identifies a suspect by
viewing crime scene video surveillance. See, e.g., People v. Burton, 191
A.D.3d 1311 (N.Y. App. Div. 2021) (holding, pretrial identification procedure
used to identify defendant as shooter depicted in surveillance video was
unduly suggestive, where police detective asked defendant's parole officer to
view surveillance video and determine if he recognized anyone depicted
therein and informed parole officer that defendant was the suspected shooter
prior to showing him the video, and the parole officer identified defendant as
the shooter in the video).

                                          - 11 -
J-S27031-21


in Allegheny County. The shooting was captured by video surveillance and

Jackson was identified by a parole officer whose agency was contacted by

county homicide detectives on the day of the incident. Within days of the

shooting, the parole officer viewed the video along with other law enforcement

officials. Citing the suggestive circumstances of the out-of-court identification

procedure, including facts which showed that the parole officer knew Jackson

was wanted for questioning in connection with the shooting at the time law

enforcement officers reviewed the surveillance video, Jackson moved to

suppress the parole officer’s out-of-court and in-court identifications. The trial

court granted Jackson’s motion, explaining:

      [Here,] we have a parole officer who found out on the day of the
      shooting that [Jackson] was wanted for questioning in connection
      with the shooting, who then was specifically contacted by the
      homicide unit for assistance in making the identification. We have
      an officer who was less than forthcoming about the nature of his
      contact with the detectives, who conducted his own Facebook
      investigation prior to watching the video and who learned what
      [Jackson] was wearing on the night in question. We have a
      procedure where the video was viewed by multiple people at the
      same time while there were discussions about what was being
      depicted on the video. Viewing the video with multiple other
      individuals in the same room at the same time while discussing
      the images being shown on the video makes the procedure highly
      suspect and creates a substantial likelihood of misidentification.
      Indeed, having multiple people attempt to make an identification
      together, at the same time, creates the potential for a “mutual
      reinforcement situation.”

      Lastly, we have an identification that was made after four [ ]
      viewings, and an identification that was not based on face,
      appearance[,] or gait, but rather on the mere fact that [Jackson]
      was known to be “very close friends” with the victim and the fact
      that the suspect was wearing similar clothing to what [Jackson]
      was wearing in the Facebook picture. Accordingly, for all of these

                                     - 12 -
J-S27031-21


      reasons, the [trial] court [found] that the identification procedure
      in this case was so impermissibly suggestive that it created a
      substantial likelihood of irreparable misidentification such that the
      pretrial identification must be suppressed.

                                        ...

      [Moreover,] the Commonwealth cannot meet its burden of proving
      that [Agent] Vojacek had an independent basis for the
      identification outside of the unduly suggestive identification
      procedure because [Agent] Vojacek was not an eyewitness to the
      crime. ...

      The [trial] court also note[d] that the number and nature of
      contacts [the parole officer] previously had with [Jackson] is
      irrelevant given that he specifically testified that his identification
      was not based on the suspect's gait or the “face in and of itself”
      since the face was only visible for “one second.” Thus, because
      the in-court identification is not based on the observation of the
      crime in this case, there is no independent basis for the
      identification, and [the parole agent] will be prohibited from
      making an in-court identification at trial[, as well].

Jackson, 237 A.3d 1077, at *3-4, citing Trial Court Opinion, 11/16/18, at

8-10 (citations omitted).

      On appeal, the Commonwealth did not challenge the trial court’s

assessment that the video identification was unduly suggestive since, inter

alia, the parole officer learned the identity of the suspect before he saw the

video. Moreover, we agreed with the trial court that, since the parole officer

was not present at the crime scene, there were no facts or circumstances

which offered an independent basis for an in-court identification that purged

the initial taint of undue suggestiveness. Hence, we affirmed the trial court’s

suppression ruling.




                                      - 13 -
J-S27031-21


      In contrast to the meritorious undue suggestiveness claim raised in

Jackson, Appellant in this case neither alleged nor proved that the officer who

identified him as the shooter knew him as a suspect before reviewing the

photograph. Instead, Appellant argued to the trial court that his suppression

claims were largely synonymous with his habeas corpus claims, which focused

on the sufficiency, not the suggestiveness, of the police identification. See

N.T., 3/10/20, 23. As I stated above, Appellant’s motion to suppress asserted

that the police violated his rights and incorrectly identified him as a shooter

by disseminating a single, poor-quality photograph and failing to conduct an

independent investigation of witnesses at the crime scene.        These claims

challenged the adequacy of the police identification, not its alleged suggestive

nature. Likewise, at the preliminary hearing, counsel for Appellant examined

the investigating officers at length regarding the methods and procedures they

employed to identify Appellant as a shooter on the night in question. Again,

the facts developed at the preliminary hearing focused not on the

suggestiveness of the police identification but on the adequacy and sufficiency

of the police investigation. In other words, despite multiple opportunities to

do so, Appellant – before the trial court - forwarded no claim and cited no

facts to suggest that investigators in this case identified Appellant as the

individual depicted in the photograph before an identification was made.

Ultimately, the trial court made the following findings.

      Appellant’s contention that it was suggestive to show Lt. Shaw the
      photograph because he had previous interactions with Appellant

                                     - 14 -
J-S27031-21


      is unsupported by the facts. The plain and simple fact is that
      at the time this picture was shown to Lt. Shaw police did
      not know who the male was in the video and/or still image.

Trial Court Opinion, 1/20/21, at 7 (emphasis added).              Under these

circumstances, I would hold that a remand which allows Appellant to

repackage and represent his meritless suppression claims is unwarranted.

      Turning to Appellant’s remaining two issues on appeal, I find that neither

warrants relief and, therefore, I would affirm Appellant’s judgment of

sentence.

      In his second issue, Appellant argues that the trial court erred in

admitting Exhibits 2, 3 and 4; i.e., two photographs of an individual wearing

an opened white shirt (Exhibits 2 and 3) and a still photograph of two

individuals sitting in a vehicle parked in a parking lot (Exhibit 4). Appellant

asserts that none of these photographs match the description of the

photograph that was cited in the affidavit of probable cause and that there is

no evidence as to who took the photographs or the source of the photographs

marked as Exhibits 2 and 3. Appellant’s Brief at 29, 36. Appellant, therefore,

argues that the trial court abused its discretion in admitting the three

photographs as the Commonwealth failed to lay a proper foundation

authenticating these exhibits and it did not provide sufficient evidence of the

chain of custody of the photographs. Id. at 29-30.

      “The admission of evidence is a matter vested within the sound

discretion of the trial court, and such a decision shall be reversed only upon a


                                     - 15 -
J-S27031-21


showing that the trial court abused its discretion.”        Commonwealth v.

Antidormi, 84 A.3d 736, 749 (Pa. Super. 2014). “An abuse of discretion is

not merely an error of judgment, but is rather the overriding or misapplication

of the law, or the exercise of judgment that is manifestly unreasonable, or the

result of bias, prejudice, ill-will or partiality, as shown by the evidence of

record.” Id. at 749-750 (citations omitted).      Regarding authentication, the

following principle applies. “To satisfy the requirement of authenticating or

identifying an item of evidence, the proponent must produce evidence

sufficient to support a finding that the item is what the proponent claims it is.”

Pa.R.E. 901(a).     Physical evidence may be admitted at trial without

demonstrating to an absolute certainty the precise chain of custody; the

evidence need only establish a reasonable inference which the fact finder may

or may not accept. Commonwealth v. Hudson, 414 A.2d 1381, 1387 (Pa.

1980).    “Physical evidence may be properly admitted despite gaps in

testimony regarding custody.” Commonwealth v. Feliciano, 67 A.3d 19, 29

(Pa. Super. 2013). Moreover, any issue regarding gaps in the chain of custody

goes to the weight of the evidence, not its admissibility. Id.

      In this case, Lieutenant William Shaw of the City of Duquesne Police

Department testified that his chief, Chief Dunleavy, told him of an incident in

McKeesport, a neighboring city, and showed him a photograph on his cell

phone. N.T., 3/10/20, p. 57. The Lieutenant knew Appellant and his family

from living and working in Duquesne and he identified Appellant as the person


                                     - 16 -
J-S27031-21


in the photograph. Id. at 57, 67-68.           Lieutenant Shaw testified that Exhibit

2 was a fair and accurate reproduction of the photograph that he was shown

on Chief Dunleavy’s phone and from which he identified Appellant. Id. at 59.

He was also shown Exhibit 3 and identified Appellant as the person in that

photograph. Id. at 62. Finally, Lieutenant Shaw reviewed the photograph

marked as Exhibit 4 and identified the passenger in the vehicle as Appellant.

Although Lieutenant Shaw did not say who took the photographs, he testified

that Exhibit 2 was a reproduction of the photograph that he was shown on his

chief’s cell phone and he was able to identify Appellant as the person depicted

in each photograph.

       Detective Shawn Morris of the City of McKeesport Police Department

testified that he received the surveillance video from the Roo Bar. 6             He

reviewed the video and took a still photograph from the video. N.T., 3/11/20,

at 171-173. Exhibit 4 was identified by Detective Morris as a fair and accurate

representation of the still photograph which he took from the surveillance

video. Id. As for Exhibits 2 and 3, Detective Morris did not know who took




____________________________________________


6Robert Vanmeter, the owner of the Roo Bar, testified that the bar had a video
surveillance system in place on July 3, 2019, the day of the incident. N.T.,
3/11/20, at 153, 155. He accessed the video on his tablet for the police to
review and he emailed the video to the police. Id. at 156-157. Exhibit 1-B
was identified by Mr. Vanmeter as a portion of the video that came from the
bar’s surveillance system that he provided to the police. Id. at 160.


                                          - 17 -
J-S27031-21


the photographs or who sent the photographs to the Duquesne police. N.T.,

3/10/20, at 110-111.

       In light of this testimony, I believe that the Commonwealth properly

authenticated Exhibit 2. Although there is a question as to who created the

photograph marked as Exhibit 27 or how that photograph arrived on his chief’s

cell phone, Lieutenant Shaw testified that Exhibit 2 was a fair and accurate

representation of the photograph that he reviewed on Chief Dunleavy’s cell

phone and from which he was able to identify Appellant. There are questions

as to who took the photograph and how it made its way to Chief Dunleavy’s




____________________________________________


7 The Commonwealth argues in its brief that Detective Morris testified that he
made the still image reflected in Exhibit 2 from the surveillance video sent by
Mr. Vanmeter. Appellee’s Brief at 22. Additionally, the trial court stated that
Detective Morris testified that Exhibit 2 was made from the video. Trial Court
Opinion, 1/20/21, at 13. I disagree. I found no indication in the trial transcript
that Detective Morris was ever shown Exhibit 2 and asked whether it was a
still photograph that he created from the surveillance video obtained from the
Roo Bar. Instead, the testimony establishes that Exhibit 4 – the photograph
of two individuals sitting in a vehicle – was the still photograph that Detective
Morris created from the surveillance video. Moreover, Detective Joseph
Osinski, Detective Morris’ office mate, testified that he and Detective Morris
saw Exhibits 2 and 3 for the first time on the first day of trial and learned, at
that time, that Exhibit 2 was the photograph used by Lieutenant Shaw to
identify Appellant. N.T., 3/11/20, at 200-201, 203. Detective Osinski also
stated that these photographs were taken from the surveillance video and he
believed that someone in the McKeesport Police Department, other than
Detective Morris, created these photographs and sent them to Chief Dunleavy
of the Duquesne Police Department. Id. at 203. According to Detective
Osinski, Exhibit 4 was the photograph that Detective Morris created from the
surveillance video and provided to McKeesport Police Chief Adam Alfer. Id.
at 202.


                                          - 18 -
J-S27031-21


cell phone, however, those gaps go to the weight of the evidence, not its

admissibility.8

       Likewise, Exhibit 4 was properly authenticated.          Detective Morris

testified that he created a still photograph from the surveillance video that he

received from Mr. Vanmeter. He identified Exhibit 4 as a true and accurate

representation of the still photograph that he created. Moreover, the chain of

custody was properly established with respect to Exhibit 4.        Mr. Vanmeter

identified the video that he obtained from the bar’s surveillance system and,

in turn, emailed to Detective Morris. Detective Morris described the way in

which he captured the still photograph from the video and he identified Exhibit



____________________________________________


8  There is no question that there is conflicting testimony as to which
photograph was used by Lieutenant Shaw to identify Appellant. Lieutenant
Shaw testified unequivocally that the photograph depicted in Exhibit 2 was the
photograph that he saw on Chief Dunleavy’s cell phone at which time he
identified Appellant. Detectives Morris and Osinski testified that Exhibit 4 is
the photograph that Detective Morris created from the surveillance video.
Detective Osinski testified Exhibit 4 was the photograph that Detective Morris
provided to Chief Alfer. This photograph was presumably forwarded onto Chief
Dunleavy of the Duquesne Police Department and was shown to Lieutenant
Shaw. Detective Morris never testified as to who created the photographs
depicted in Exhibits 2 and 3. In fact, Detective Osinski testified that he and
Detective Morris saw Exhibits 2 and 3 for the first time on the first day of trial.
Moreover, the affidavit of probable cause prepared by Detective Morris states
that Appellant was identified from a photograph of a Black man holding a
firearm and shooting in the direction of properties; however, neither Exhibit 2
or 3 depicts an individual holding a firearm. Although the testimony is
conflicting, the trier of fact was free to believe one witness over another. As
Lieutenant Shaw clearly testified that Exhibit 2 was the photograph that he
saw on Chief Dunleavy’s cell phone and used to identify Appellant, the trial
court was free to credit his testimony.


                                          - 19 -
J-S27031-21


4 as that still photograph. Thus, the photograph was properly authenticated

and the chain of custody was established.             The trial court did not err in

admitting Exhibit 4.

       Turning to Exhibit 3, there is nothing in the record identifying the source

of that photograph.        Lieutenant Shaw testified that he was shown this

photograph at some point in the proceedings and was able to identify the

person in that photograph as Appellant.            Id. at 62. However, there is no

testimony as to who created the photograph, how it was created and who

showed it to Lieutenant Shaw. Thus, I agree that there is no testimony in the

record authenticating this photograph9 and the record is devoid of any

evidence regarding the chain of custody surrounding this exhibit. Accordingly,

I agree that the trial court erred in admitting Exhibit 3. However, I find this

error to be harmless.

       “The harmless error doctrine recognizes the principle that the central

purpose of a criminal trial is to decide the factual question of the defendant's

guilt or innocence and promotes public respect for the criminal process by

focusing on the underlying fairness of the trial rather than on the virtually



____________________________________________


9 Again, I note that Detective Osinski testified that he believed Exhibit 3 was
created from the surveillance video and that he believed it, along with Exhibit
2, was created by someone in the McKeesport Police Department, other than
Detective Morris. But he only had an “opinion” as to who that person was.
N.T., 3/11/20, at 203-204. As the trial court did not want Detective Osinski’s
opinion, he never identified the person or persons he believed created Exhibits
2 and 3. Id. at 204.

                                          - 20 -
J-S27031-21


inevitable presence of immaterial error.” Commonwealth v. Hamlett, 234

A.3d 486, 491 (Pa. 2020), quoting Delaware v. Van Arsdall, 475 U.S. 673,

681 (1986). “Not all errors at trial . . . entitle an appellant to a new trial, and

[t]he harmless error doctrine, as adopted in Pennsylvania, reflects the reality

that the accused is entitled to a fair trial, not a perfect trial.... Harmless

error exists when, inter alia, the erroneously admitted evidence was merely

cumulative of other untainted evidence which was substantially similar to the

erroneously admitted evidence.” Commonwealth v. Lewis, 39 A.3d 341,

351 (Pa. Super. 2012) (citation omitted).         Moreover, trial court error is

harmless and not grounds for reversal where it is clear beyond a reasonable

doubt that the error did not contribute to the verdict. Commonwealth v.

Moran, 104 A.3d 1136, 1150 (Pa. 2014); Commonwealth v. Bullock, 913

A.2d 207, 218 (Pa. 2006). The only substantive testimony regarding Exhibit

3 was from Lieutenant Shaw. Although he identified Appellant as the person

in the photograph marked as Exhibit 3, this testimony was cumulative.

Lieutenant Shaw had already testified that Exhibit 2 was a true and accurate

representation of the photograph on Chief Dunleavy’s cell phone which he was

shown and from which he was able to identify Appellant. Hence, Exhibit 2 was

the operative photograph that resulted in the identification of Appellant as the

perpetrator. Moreover, Lieutenant Shaw identified Appellant as the individual

sitting in the passenger seat in the still photograph marked as Exhibit 4. Thus,




                                      - 21 -
J-S27031-21


even if Exhibit 3 were not admitted, there was sufficient evidence identifying

Appellant as the perpetrator.10

       In his final issue, Appellant argues that the trial court erred in not

granting a mistrial when the Commonwealth failed to provide the defense with

information until mid-trial regarding the police officers’ attempts to interview

Curtis Farrar. Mr. Farrar was struck by one of the bullets that was fired in the

parking lot of the Roo Bar. Appellant argues that, midway through the trial,

during the cross examination of Detective Morris,

       the defense learned that Detective Morris attempted to speak with
       [Mr.] Farrar in January 2020 when he was at [the Allegheny
       County Jail (“ACJ”)] after having had surgery to remove a bullet
       piece from his back. [Trial counsel for Appellant] further learned
       that a report about this matter was written on January 13, 2020,
       but was not disclosed to the defense.           The report was a
       supplemental narrative that stated that one bullet was removed
       from [Mr.] Farrar’s back. Detective Morris submitted this evidence
       to his police department, but the police evidence receipt for the
       recovered bullet also was not disclosed to the defense until
       midtrial. Detective Morris testified that he was unsure if the bullet
       was submitted to the crime lab.

       The above information was not timely disclosed even though [trial
       counsel] asked Detective Morris and other police officers a couple
       of weeks after the surgery to do a photo array with [Mr.] Farrar
       at ACJ. Detective Morris admitted that, although he remembered
       [trial counsel] telling him that [Mr.] Farrar was at the ACJ, he did
       not tell the attorney that he had recently attempted to interview
       [Mr.] Farrar there.


____________________________________________


10 Again, I note that Appellant was in the courtroom and the trial judge, as
the factfinder, was able to view him and determine for himself whether
Appellant was the individual depicted in the surveillance video from the Roo
Bar and the photographs (especially Exhibit 4 which was the still photograph
taken from the video).

                                          - 22 -
J-S27031-21


Appellants Brief at 39-40 (citations to record omitted). Appellant moved for

a mistrial on the basis that the failure to disclose this information violated

Brady v. Maryland, 373 U.S. 83 (1963). The trial court denied the motion.

      Our standard of review for the denial of a motion for mistrial is as

follows:

       [T]he grant or denial of a mistrial will not be overturned absent
      an abuse of discretion. A mistrial may be granted only where the
      incident upon which the motion is based is of such a nature that
      its unavoidable effect is to deprive the defendant of a fair trial by
      preventing the [finder of fact] from weighing and rendering a true
      verdict.

Commonwealth v. Rega, 933 A.2d 997, 1016 (Pa. 2007) (citation omitted).

“To establish a Brady violation, an appellant must prove three elements: [1]

the evidence [at issue] was favorable to the accused, either because it is

exculpatory or because it impeaches; [2] the evidence was suppressed by the

prosecution, either willfully or inadvertently; and [3] prejudice ensued.”

Commonwealth v. Paddy, 15 A.3d 431, 450 (Pa. 2011). Moreover,

      [t]he evidence alleged to have been withheld by the prosecution
      must have been material evidence that deprived the defendant of
      a fair trial. Favorable evidence is material, and constitutional error
      results from its suppression by the government, if there is a
      reasonable probability that, had the evidence been disclosed to
      the defense, the result of the proceeding would have been
      different. A reasonable probability is a probability sufficient to
      undermine confidence in the outcome.

Id. (internal quotes and citations omitted).

      The trial court set forth the following basis for the denial of the motion

for mistrial:


                                     - 23 -
J-S27031-21


      Appellant had the burden to demonstrate that this untimely
      discovered report was exculpatory in some manner to entitle him
      to relief in the form of a mistrial.        The January 13, 2020
      supplemental report was a total of seven (7) lines detailing that
      Detective Morris traveled to the Allegheny County Jail after
      receiving information from the jail that a bullet fragment had been
      removed from Curtis Farrar’s back. Detective Morris did not have
      any contact with Mr. Farrar on this date. A property record
      number for the bullet fragment was listed within the narrative of
      the report. Through further discussion on the record it became
      apparent that the fragment, although logged into evidence, was
      not submitted for forensic examination.

      It is indisputable that a discovery violation occurred in this case.
      However, no interaction between Detective Morris and Mr. Farrar
      and no connection, forensically or otherwise, was made to the
      bullet fragment retrieved from the jail to the charges Appellant
      was on trial for. Trial counsel argued that knowledge of this report
      may have changed his defense strategy in terms of his
      presentation and the subpoenaing of witnesses. This generalized
      argument was not persuasive that an alternative defense strategy
      or theory would have developed from advanced knowledge of this
      January 13, 2020 report. The [trial c]ourt did not err in concluding
      that this was not exculpatory evidence, or that disclosure would
      have had a reasonable probability of affecting the outcome.

Trial Court Opinion, 1/20/21, at 10 (footnotes omitted). I agree with the trial

court’s sound assessment and, therefore, conclude that the court did not

abuse its discretion in denying Appellant’s motion for a mistrial.

      For the foregoing reasons, I would affirm.




                                     - 24 -